USDC IN/ND case 3:20-cv-00614-JD-MGG document 37 filed 12/08/20 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION


AMERICAN GENERAL LIFE
INSURANCE COMPANY,

                        Plaintiff,

                       v.                                  CAUSE NO.: 3:20-CV-614-JD

LEATHA HENDRICKS, ET AL.,

                       Defendants.

                                             ORDER

       This matter is before the Court on the Report and Recommendation of United States

Magistrate Judge Michael G. Gotsch filed on September 19, 2020. [DE 36]. On July 21, 2020,

the Plaintiff filed for interpleader relief against all the Defendants. [DE 1]. On August 21, 2020,

Defendant Chase National Corporation filed an Answer and asserted its first counterclaim

against the Plaintiff. [DE 12]. The facts asserted in the motion are as follows: In 2003, Harvey

Perry purchased a life insurance policy and named his wife, Leatha Hendricks, as the beneficiary

of the policy. In February 2020, Mr. Perry died and his death is currently being investigated as a

possible homicide. Jos. R. Jones Funeral Home conducted Mr. Perry’s funeral and his wife, Ms.

Hendricks, assigned a portion of the life insurance proceeds to the funeral home to pay for it.

Jones Funeral Home assigned its’ interest in the life insurance proceeds to and was paid by

Chase National for the cost of the funeral. In asserting its motion for judgment on the pleadings,

Chase National is now seeking the right to enforce the assignment of the proceeds despite the

ongoing investigation into Mr. Perry’s death and despite not knowing whether or not Ms.

Hendricks was involved in his death, which would preclude her from receiving the proceeds.

[DE 13]. Chase National argues that whether or not Ms. Hendricks prevails does not affect its
USDC IN/ND case 3:20-cv-00614-JD-MGG document 37 filed 12/08/20 page 2 of 3


right to enforce the assignment against the life insurance proceeds. Chase National asks the

Court to grant the motion and enter an order releasing $15,828.50 from the insurance proceeds

already deposited with the Clerk of this Court.

       As indicated in the order, in a hearing on another matter before Judge Gotsch, the parties

reported their agreement that Chase National’s motion should be granted and that the requested

funds be disbursed. In his Report and Recommendation, Judge Gotsch recommended that the

Court grant Chase National’s Motion for Judgment on the Pleadings [DE 13] and recommended

that the Clerk be ordered to disburse $15,828.50 to Chase National. [DE 36]. Judge Gotsch

admonished the parties that they must file any objection within fourteen days, but neither party

objected. Id.

       The Court’s review of a Magistrate Judge’s Report and Recommendation is governed by

28 U.S.C. § 636(b)(1), which provides as follows:

       Within fourteen days after being served with a copy, any party may serve and file written
       objections to such proposed findings and recommendations as provided by rules of court.
       A judge of the court shall make a de novo determination of those portions of the report or
       specified proposed findings or recommendations to which objection is made. A judge of
       the court may accept, reject, or modify, in whole or in part, the findings or
       recommendations made by the magistrate judge. The judge may also receive further
       evidence or recommit the matter to the magistrate judge with instructions.

28 U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b)(2) (“Within 14 days after being served with

a copy of the recommended disposition, a party may serve and file specific written objections to

the proposed findings and recommendations.”). Judge Gotsch gave the parties notice that they

had fourteen days to file objections to the Report and Recommendation. However, no party has

filed an objection to the Report and Recommendation, and the time to do so has passed. The

Court has reviewed the Report and Recommendation and finds that the Magistrate Judge’s

proposed disposition is well taken.



                                                  2
USDC IN/ND case 3:20-cv-00614-JD-MGG document 37 filed 12/08/20 page 3 of 3


                                       CONCLUSION

       Therefore, the Court ACCEPTS, IN WHOLE, the Report and Recommendation of the

United States Magistrate Judge. [DE 36]. Chase National Corporation’s Motion for Default

Judgment is GRANTED. [DE 22]. The Court orders the Clerk to disburse $15,828.50 to

Defendant Chase National Corporation in care of its attorney of record, Robert C. Wilson of

Jackson & Wilson LLC, 117 W. Poplar Street, PO Box 544, Harrisburg, IL 62946.

       SO ORDERED on December 7, 2020.

                                            /s/ JON E. DEGUILIO
                                            CHIEF JUDGE
                                            UNITED STATES DISTRICT COURT




                                               3
